46 F.3d 969
Mark ST. ANGELO, Acting U.S. Trustee for Region 17,Plaintiff-Appellant,v.VICTORIA FARMS, INC., Defendant-Appellee.
No. 93-15254.
United States Court of Appeals,Ninth Circuit.
Feb. 2, 1995.

Before:  CHOY, POOLE, and REINHARDT, Circuit Judges.

ORDER

1
The opinion, 38 F.3d 1525, is amended as follows:  the last paragraph of page 13245 [p. 1532] of the slip opinion (beginning "We need not") and the first two words of the following paragraph on p. 13246 ("In addition,") shall be deleted.